Citation Nr: 1636403	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-33 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, manifested by chronic fatigue syndrome (CFS) and joint and muscle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from January 1988 to October 1991.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that denied service connection for a back disorder and undiagnosed illness manifested by CFS, joint and muscle pain, and memory loss, and granted service connection and an initial 10 percent rating for residuals of a right foot 3rd metatarsal fracture including degenerative joint disease (right foot disability).

A January 2012 rating decision granted service connection for spondylolisthesis with degenerative disease of the lumbar spine and radiculopathy of the left and right lower extremities that represents a full grant of the benefits sought and that issue is no longer in appellate status.

In November 2012, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In February 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a May 2014 rating decision, the RO granted service connection for a depressive disorder, unspecified, with anxiety symptoms (claimed as memory loss).  That action represents a full grant of the benefits sought as to the Veteran's claim for service connection for an undiagnosed illness manifested by memory loss, and that issue is no longer in appellate status.

In a September 2014 decision, the Board granted an initial 20 percent rating for right foot disability since May 15, 2009.  At that time, the Board remanded the Veteran's service connection claim for disability due to undiagnosed illness to the AOJ for further development.

The Board has recharacterized the Veteran's service connection claim on appeal to ensure that it is accurately aligned with the laws and regulations regarding disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).


FINDING OF FACT

The weight of the probative medical evidence is against a finding that the Veteran currently has CFS or objective signs of an undiagnosed illness and medically unexplained chronic multisymptom illness manifested by joint and muscle pain.


CONCLUSION OF LAW

The criteria for service connection for disability due to undiagnosed illness and medically explained chronic multisymptom illnesses, including CFS and joint and muscle pain, have not been met.  38 U.S.C.A. §§  1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a letters dated in June 2009 and March 2011 the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

The Veteran underwent VA examination in January 2012 and the examination report is of record.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  As a result of testimony offered during the hearing, the Board determined that additional VA examinations were warranted that led to the February 2013 remand.

In February 2013, the Board directed that the Veteran be scheduled for appropriate VA examinations.  In March 2013, he underwent VA examination for CFS, and that examination report is of record.

The Veteran failed to report for an examination scheduled for August 16, 2013 (8/9/13 VBMS VA 21-2507a Request for Physical Examination, p. 1).  At that time, the January 2012 examiner reviewed the Veteran's medical records and provided an additional medical opinion (3/5/14 VBMS VA Examination, pps. 2-5). 

The purpose of the Board's September 2014 remand was to determine if the Veteran's unit was exposed to sarin or cyclosarin or other toxic substances while serving in Southwest Asia from December 18, 1990 to May 5, 1991, and to obtain VA treatment records since May 2014 and schedule him for a new VA examination.  There was substantial compliance with this remand.

A November 2015 AOJ memorandum concludes that the Veteran's exposure to hazardous gases has been verified (12/3/15 VBMS VA Memo, p. 4), although the January 2016 supplemental statement of the case (SSOC) erroneously states otherwise.  See SSOC at page12.  VA medical records, dated to September 2015, were obtained.

The Veteran was scheduled for a VA examination in November 2015.  He failed to appear (1/5/16 VBMS C&P Exam, pp. 1-2).  The VA facility involved "normally advises the [Veteran] of the time and place."  VA Adjudication Procedure Manual, Part III, Subpart iv, Chapter 3, Section B.14.d.  There is no notice letter in the Veteran's claims file, however.  This raises a potential presumption of regularity problem.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (overturning Khyn v. Shinseki, 23 Vet. App. 33 (2010)).  In other words, it is possible that the Veteran did not receive a notice letter as is normal.  Yet neither he nor his representative has challenged his failure to appear, even after being informed of it in the January 2016 SSOC, on this basis.  Assuming a notice letter was sent, clear rebuttal evidence is required but does not exist.  Clarke v. Nicholson, 21 Vet. App. 130 (2007).  The Veteran's last known address has been valid for years, and no mail sent to him there was returned as undeliverable.  Neither he nor his representative has argued that there was good cause to excuse his failure to appear either.  38 C.F.R. § 3.655 (a).  

As discussed in greater detail below, the provisions of 38 C.F.R. § 3.655 (a), (b) mandate that, when a claimant fails, without good cause, to report for a necessary VA examination scheduled in conjunction with an original compensation claim, the claim will shall be rated based on the evidence of record.  Another remand so therefore is not warranted.

The Board finds the duties to notify and assist have been met. 

II. Facts and Analysis

Contentions

In his May 2009 claim for VA benefits, the Veteran reported that he was exposed to sarin and cyclosarin.  He indicated that, while participating in Operation Desert Storm/Desert Shield, he was exposed to nerve agent demolition at Khyamisiya, Iraq.

During his November 2012 Board hearing, the Veteran reported having joint pain in his hands, feet, shoulders, and thumb since discharge.  See Board hearing transcript at pages 8 and 13.  He had left shoulder repair and denied right shoulder trauma.  Id. at 8 and 15.  The Veteran had easy fatigue and noted that after working an 8 hour day, he often took a power nap before going out.  Id. at 9-10.  He told his primary care doctors about being lethargic and denied having problems prior to participating in the Persian Gulf War.  Id. at 10.  

Thus, he contends that service connection is warranted for an undiagnosed illness manifested by CFS and joint and muscle pain.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1   (1999); 38 C.F.R. § 3.303 (a). 

Service connection also may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(1)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(ii).  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. §  3.317 (b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § .317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470  (2006).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Analysis

The Veteran served in Southwest Asia (Saudi Arabia) from December 18, 1990 to May 5, 1991 (9/30/14 VBMS Military Personnel Records (2nd set), p. 4).  In November 2015, the AOJ concluded that he was exposed to hazardous gases during that service.  While not bound by the AOJ's finding, the Board finds no basis upon which to dispute its determination.

Service treatment records do not reference CFS or fatigue.  In February 1988, the Veteran complained of sore legs with no trauma in the last three days, and no swollen joints, redness, or fever, and no pain for 3 weeks (9/30/14 VBMS STR Medical, p. 56).  He was advised to use a heating pad and return to the clinic as needed.  In August 1990, the Veteran complained of left leg pain and X-ray showed a stress fracture of the tibia was possible, for which he was placed on a profile for 30 days.  Id. at 20, 23.  

In May 1991, the Veteran was treated for abrasions of both knees after he slipped and fell on them.  Id. 44.  He had full range of knee motion and no effusion.  The abrasions were cleaned and dressed.  An undated Report of Medical History shows that the Veteran denied having swollen painful joints and frequent trouble sleeping.  Id. at 51.  The Veteran did not desire to undergo a separation medical examination and it was not performed in October 1990.  Id. at 53.

Post service medical evidence includes private podiatry records dated from September to December 2008 noting complaints of bilateral foot pain in November 2008 (10/7/09 VBMS Medical Treatment Record, Non Government Facility, p. 3).  A bone scan of the feet showed uptake in the area of the second metatarsal head, bilaterally, that could be related to a stress type injury with flattening of the distal metatarsal head, bilaterally.  Id. at 8. 

The January 2012 VA examination report includes the Veteran's complaint of gradual fatigue and migratory joint pain in his hands, right foot, and shoulders and muscle aches in his low back (1/12/12 VA Examination, p. 24).  A left shoulder torn labrum and rotator cuff was noted.  The Veteran's right shoulder became symptomatic in 2006 and reportedly a magnetic resonance image (MRI) showed some labrum pathology.  He had right shoulder pain once a month intermittently that lasted hours.  The Veteran's hands became symptomatic in 1995 that he attributed to being a mechanic and using tools his entire life.  He had hand pain once every two months intermittently that lasted a day and worked as an electrician. 

On examination, muscle strength was normal (5/5) and there was snapping in the right shoulder.  X-rays of the Veteran's hands and right shoulder were normal and the left shoulder showed a widening of the acromioclavicular joint thought likely due to resection of the distal left clavicle, but was otherwise unremarkable.  Id. at 45.  Diagnoses included idiopathic chronic fatigue, not CFS, and strain of both hands and right shoulder.  The examiner opined that the Veteran's condition did not meet the criteria of CFS.  

The examiner stated that the diagnoses were "a disease with a clear and specific etiology and diagnosis or a diagnosable chronic multisymptom illness with a partially explained etiology.  I am not able to relate this condition to a specific substance exposure event experienced by the Veteran during service in Southwest Asia without resorting to mere speculation BECAUSE I dispose of no information of exposure to a specific substance known to cause this condition."

An August 2012 private podiatry record notes that X-rays showed a well-healed old stress fracture of the right foot with arthritic changes and a left toe fracture (3/28/13 VBMS Medical Treatment Record Non Government Facility, p. 5). 

The Board found the January 2012 VA examiner's opinion confusing and speculative and could not rely on this opinion to reach a determination in the Veteran's case.  See Jones v. Shinseki, 23 Vet. App. 382, 3 87-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

In February 2013, the Board requested that the Veteran undergo new VA examinations to determine the etiology of his claim residuals of exposure to hazardous materials, including CFS, and joint and muscle pain due to an undiagnosed illness.

The March 2013 VA examiner opined that the Veteran did not have CFS.

The Veteran failed to report without good reason for the examination scheduled on August 16, 2013.  However, the January 2012 VA examiner reviewed the Veteran's medical records and provided an additional medical opinion (3/5/14 VBMS VA Examination, pp. 2-5).  The physician noted that at the time of the January 2012 and March 2013 VA examinations, the Veteran did not meet the criteria for CFS.  He also was not diagnosed with another medically unexplained chronic multisymptom illness or undiagnosed illness.  Symptoms on those dates were of conditions having a clear and specific etiology or a partially explained etiology.

During the Veteran's Board hearing, he reported symptoms in his right hand, thumb, feet, and shoulders.  The examiner noted that the August 24, 2012 podiatry report rendered diagnoses of degenerative disease in both feet, as well as an old stress fracture in the third toe of the right foot and a fracture in the hallux of the left foot.  These conditions more likely than not explained the Veteran's bilateral foot symptoms and were not evocative of an undiagnosed illness.

The examiner further observed that the Veteran noted back pain after his return from Desert Storm in approximately June 1991, that was attributed to degenerative disease as shown on X-rays, and the symptoms were not evocative of an undiagnosed illness.

The Veteran had a history of right (left?) shoulder surgery and that likely accounted for subsequent right (left?) shoulder symptoms. 

The examiner commented that the Veteran testified that he worked 7 hours a day, and then took a "20 minute little power nap" before attending to evening engagements and that history, in itself, was not demonstrative of chronic fatigue syndrome.  During the March 2013 VA examination, the Veteran described depression and poor sleep that disqualified a diagnosis of CFS.  

Regarding the Veteran's testimony regarding the right thumb and left shoulder, the examiner in March 2014 stated that the symptoms were not attributed to a specific etiology.  However these conditions alone were not evocative of a chronic unexplained condition such as fibromyalgia and were not sufficient to render a diagnosis of such a chronic unexplained systemic condition.  Persons sustained occasional joint strains from routine activities and this as likely as not accounted for these focal symptomatic conditions.  The Veteran testified that his occupational activities were approximately 50 percent sedentary and 50 percent physical related to electrical engineering.

The examiner reiterated that the Veteran's conditions in January 2012 more likely than not reflected conditions with a clear and specific etiology and diagnosis or a diagnosable chronic multisymptom illness with a partially explained etiology and not any other unexplained chronic illness.  The March 2013 VA examiner did not diagnose CFS or other unexplained chronic illness.

The examiner noted that the Veteran was service-connected for lumbar spine and right foot disabilities.  The Veteran's surgical residuals of the left shoulder condition was not related to military service because the examiner found no records of a left shoulder disorder in the service treatment records and the Veteran did not require shoulder surgery until 2008.

The examiner stated that "[w]hether the [V]eteran's strain of both hands, [right] shoulder condition and idiopathic chronic fatigue are related to military service I cannot state without resorting to mere speculation BECAUSE I find no record of these conditions in [the service treatment records]."

In January 2014, the Veteran was seen to establish care in a VA outpatient clinic (5/13/14 VVA CAPRI (2nd set), p. 8).  He felt well overall with no concerns.  The Veteran worked as a government contractor and frequently traveled overseas.  He denied joint pain or edema and had full range of joint motion.  The reported medical assessment was that he was overall in good health.

VA outpatient records in May and June 2014 discuss complaints of knee swelling and the Veteran reported that he "banged it up a bit with work" (7/10/15 VBMS CAPRI, pp. 23, 34).  X-ray of the right knee showed trace early changes of osteoarthritis.  Id. at 64.  The May record notes right hip pain for which an X-ray was ordered.  Id. at 19.  The records show he was seen for complaint of acute right knee pain and swelling for which he received Toradol intra-muscularly to the right hip.  Id. at 35.

A June 2014 orthopedic consult indicates that a deep vein thrombosis was ruled out with a Doppler study.  Id. at 21.  The Veteran was an electrician who frequently worked on his knees.  The assessment was right knee pain most likely patellar tendonitis/prepatellar bursitis.  The Veteran also evidently reported left hip pain in June 2014, according to an X-ray report that showed no significant abnormality of the left hip.  Id. at 63.  

The Board found the August 2013 VA opinion to be an insufficient medical opinion.  See Jones v. Shinseki, 23 Vet. App. at 382.  Thus, in September 2014 the Board remanded the Veteran's case in part to afford him a new VA examination.

A March 2015 VA primary care record shows right shoulder crepitus for which an X-ray was requested with a possible orthopedic referral (7/10/15 VBMS, CAPRI, p. 7).  The assessment was arthritic pain.

In July 2015, the Veteran was seen in the VA primary care clinic with complaints of neck and back pain after a motor vehicle accident in which he was rear-ended.  Id. at 3.  The assessment was back and neck pain status post motor vehicle accident.  The treatment records through September 2015 reflect treatment for that pain and that his medical problems included chronic low back pain, spondylolisthesis, arthritis, and knee injury (1/5/16 VBMS, CAPRI, pp. 3, 4, 14, 20).  

The Veteran failed to report for the VA general medicine examination scheduled in November 2015 in conjunction with his claim.  He has offered no explanation as to why he failed to appear for the scheduled examination. 

The Veteran was aware of the consequences of a failure to report for VA examination without good cause.  He has not shown good cause for his failure to appear for the VA general medicine examination scheduled in November 2015.  The Board finds that the Veteran failed to report to the scheduled November 2015 VA examination without good cause.  See 38 C.F.R. § 3.655 (b).  As such, his claim must be rated based upon the evidence of record.  Id.  

Analysis

Given that there is no competent evidence that the claimed disorders are related to a disease or injury in active service, given that the Veteran failed to report for the scheduled examination, and given that he has not provided good cause for his failure in this regard, his claim must be denied.

There is no competent medical evidence of record to support the Veteran's claim.

The March 2013 VA examiner did not find that the Veteran had CFS.  In the absence of a current disability, there can be no successful claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.

CFS has not been diagnosed during the appeal period.  Indeed, the January 2012 VA examiner noted that the Veteran had idiopathic chronic fatigue, but there is no mention of fatigue in any of the Veteran's treatment records, other than in the March 2013 VA examination report.  The August 2013 VA medical opinion by the January 2012 examiner also notes idiopathic chronic fatigue but is an insufficient opinion and the Board cannot rely on this opinion to reach a determination.  See Jones, supra.

Although the Veteran told the March 2013 examiner that his fatigue started in 1993 after his discharge, the probative medical evidence of record does not show that, after returning from Saudi Arabia, he reported experiencing fatigue to medical providers.

The Board acknowledges the Veteran's testimony that he told his primary care doctors about being lethargic; however, the Board has carefully reviewed the VA and private medical records and examination reports, dated since 2008, in the claims file that do not reflect any such complaint.  In fact, in January 2014, the Veteran reported that he felt well overall, did not discuss having fatigue, and was considered overall in good health.

The Veteran would be competent to report complaints made to treating physicians in service or after discharge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements made to treatment providers since 2008 contain no mention of fatigue.  His more recent reports of fatigue are not deemed credible.

The weight of the probative evidence of record is against a finding that the Veteran has an undiagnosed illness and medically unexplained chronic multisymptom illnesses manifested by chronic fatigue.

The Board has also considered the Veteran's claim for idiopathic fatigue under a direct theory of entitlement.  Service treatment records do not discuss fatigue.  In any event, the Veteran does not claim the onset of fatigue during service.  In fact, he told the March 2013 VA examiner that his fatigue started in approximately 1993, nearly 2 years after his discharge from active service.

An extended period of time after service without any manifestations of the claimed condition tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000

As detailed above, the medical evidence of record reflects that the Veteran has not reported incurring any fatigue during service.  The crux of the Veteran's argument is that fatigue developed as a result of his service in the Persian Gulf, however, as already determined service connection under an undiagnosed illness theory of entitlement is not warranted.  Moreover, idiopathic means of unknown cause or spontaneous origin.  Dorland's Illustrated Medical Dictionary 912 (32nd ed. 2012).)

The evidence does not support a finding that any fatigue disability is etiologically related to service, thus entitlement under a direct theory of entitlement is also not warranted.

The Veteran has also claimed joint and muscle pain due to undiagnosed illness.  In order to establish service connection for his claimed disability due to an undiagnosed illness, the legal criteria provide, in pertinent part, that the illness or symptoms not be attributable to any known clinical diagnosis by history, physical examination, and/or laboratory tests.  38 C.F.R. § 3.317.  Due to the diagnoses of hand and right shoulder strain, left toe fracture, and right foot stress fracture, service connection for right or left hand and right shoulder pain due to an undiagnosed condition is not warranted.  Due to diagnoses of degenerative disease of both feet, an old stress fracture of the right foot and hallux fracture of the left foot, service connection for foot pain due to an undiagnosed condition is not warranted. 

With regard to his general claim of joint and muscle pain, for joints other than the hands, feet, and right shoulder, despite reviewing the VA outpatient treatment records in detail, the records do not contain any specific objective findings of any diagnoses or illnesses pertaining to the joints.  The records generally reflect speculative assessments of bursitis and arthritic pain, but there are no objective findings to support any such assessments.  In other words, there is no definitive medical diagnosis of chronic disability supported by clinical and/or special test findings.  

The Veteran has voiced complaints of joint pain, but has provided minimal clarification as to the specific joints involved, other than the hands and right shoulder.  Specifically, on VA examination in January 2012, he was questioned regarding his joint pain complaints but did not localize difficulties, except for the hands, right foot, and shoulder.  

In January 2014, when seen to establish care at the VA outpatient clinic, the Veteran specifically denied having joint pain.  While, in May and June 2014, he apparently complained of right and left hip pain, a X-ray of the left hip was normal and clinical records do not contain any further reference to the left or right hip.  

Also in June 2014, the Veteran reported right knee swelling for the past year diagnosed as likely patellar tendonitis or prepatellar bursitis and, in July 2015, he had neck and back pain after a recent motor vehicle accident.  Thus, the objective medial evidence does not reflect any chronic disability manifested by any signs or symptoms pertaining to the joints, other than subjective complaints of generalized joint and pain. While acknowledging that the Veteran did voice complaints pertaining to the hands and right shoulder at the 2012 VA examination, on physical examination, the hands, hips, and knees were completely normal though snapping in the right shoulder was noted, but X-rays of the hands and right shoulder were normal.  Thus, as there are no objective findings pertaining to left or right hip, such cannot constitute an illness under the regulations.  In conclusion, entitlement to service connection for joint and muscle pain due to undiagnosed illness is not warranted. 

The Board has also considered the Veteran's claim of service connection for joint and muscle pain under a direct theory of entitlement.  Service treatment records discuss sore legs in February 1988, and left leg pain in August 1990 when a possible stress fracture of the tibia was noted, but do not otherwise not reflect any findings pertaining to the other joints.  

The post service medical evidence does not discuss treatment for a left leg disability, merely notes the history of the right foot stress fracture and a left toe fracture.  In any event, the Veteran does not claim that he sustained any hip, foot, hand or shoulder injury during service, nor does he claim that he incurred any joint or muscle injury during service.  In fact, he told the January 2012 VA examiner that his hands became symptomatic in 1995, nearly 4 years after discharge from active service, and his right shoulder symptomatic in 2006, nearly 15 years after his discharge.  See Maxson v. Gober, 230 F.3d at 1333.

The VA outpatient treatment records do not show that the Veteran has reported incurring any left foot, hip, hand, or right shoulder injury during service.  The crux of the Veteran's argument is that joint and muscle pain developed as a result of his service in the Persian Gulf, however, as already determined service connection under an undiagnosed illness theory of entitlement is not warranted.  The evidence does not support a finding that any joint and muscle pain disability is etiologically related to service, thus entitlement under a direct theory of entitlement is also not warranted.

In sum, a clear preponderance of the evidence is against the claim for service connection for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, manifested by CFS and joint and muscle pain.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, manifested by CFS and joint and muscle pain is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


